DETAILED ACTION
This is in response to the Amendment filed 8/10/2022 wherein claims 1-6 are canceled and claims 7-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/10/2022. These drawings are acceptable.

Claim Objections
Claims 7-12 are objected to because of the following informalities:  
“the at least two engine shafts” (Claim 7, line 6; Claim 10, line 5) is believed to be in error for - - the at least two 
“the one-way clutches” (Claim 7, line 14; Claim 13, lines 8-9) is believed to be in error for - - the passive one-way clutches - -; 
“said reversible electric machine” (Claim 7, lines 14-15) is believed to be in error for - - a respective reversible electric machine - -;
“the shafts” (Claim 7, line 15 ; Claim 7, line 21; Claim 10, line 12) is believed to be in error for - - the at least two shafts - -; 
“the electric machines” (Claim 10, line 15; Claim 11, line 3; Claim 11, line 4) is believed to be in error for - - the two reversible electric machines - -;
“the reversible electric machine” (Claim 7, lines 16) is believed to be in error for - - the respective reversible electric machine - -;
“each electric machine” (Claim 13, line 9) is believed to be in error for - - each of the two reversible electric machines - -;
“said electric machine” (Claim 13, line 9) is believed to be in error for - - a respective reversible electric machine - -;
“the electric machine” (Claim 13, line 11) is believed to be in error for - - the respective reversible electric machine - - ; and
“the two reversible machines” (Claim 15, line 3) is believed to be in error for - - the two reversible electric machines - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the at least two engine shafts” in line 6. It is unclear if the recited “at least two engine shafts” are referring to the same “at least two shafts” recited in line 2 of claim 7 or if they are referring to different shafts.
Claim 7 recites the limitation “the shafts” in lines 15 and 21. It is unclear if “the shafts” are referring to the “at least two shafts” recited in line 2 of claim 7, the “at least two engine shafts” recited in line 6 of claim 7, or different shafts.
Claims 8-9 are rejected for the same reasons discussed above based on their dependency to claim 7.
Claim 10 recites the limitation “the at least two engine shafts” in line 5. It is unclear if the recited “at least two engine shafts” are referring to the same “at least two shafts” recited in lines 2-3 of claim 10 or if they are referring to different shafts.
Claim 10 recites the limitation “the shafts” in line 12. It is unclear if “the shafts” are referring to the “at least two shafts” recited in line 2 of claim 7, the “at least two engine shafts” recited in line 6 of claim 7, or different shafts.
Claim 10 recites the limitation "the electric machines" in line 15. It is unclear if the recited “electric machines” are referring to the “two reversible electric machines” recited in lines 3-4 of claim 10 or if they are referring to different electric machines.
Claims 11-12 are rejected for the same reasons above based on their dependency to claim 10.
Claim 11 recites the limitation "the electric machines" in lines 3 and 4. It is unclear if the recited “electric machines” are referring to the “two reversible electric machines” recited in lines 3-4 of claim 10 or if they are referring to different electric machines.
Claim 13 recites the limitations “said electric machine” and “the electric machine” in lines 9 and 11. It is unclear if the recited “electric machine” is referring to one of the “two reversible electric machines” or if it is referring to a different electric machine.
Claims 14-15 are rejected for the same reasons above based on their dependency to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 2018/0291807) in view of Ress, JR. et al. (US 2011/0154827), Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265).
Regarding Independent Claim 10, Dalal teaches (Figures 1-5) an aircraft (10), comprising a plurality of engines (102, 104) each being provided with an architecture (see Figures 1 and 3) for a hybrid propulsion (see title, abstract) and comprising at least two shafts rotating independently of one another (34, 36), the architecture (see Figures 1 and 3) comprising two electric machines (350 and 352) which are connected to a distribution network (310) and the electric machines (350 and 352) of all the engines (102 and 104) are connected to an energy supplying device (374). Dalal does not teach that the architecture further comprising two reversible electric machines connected to a distribution network, wherein a rotor of each reversible electric machine is respectively connected to each of the at least two engine shafts by a respective transmission, each of the transmissions comprising a disengaging coupling, the disengaging couplings are passive one-way clutches, and the passive one-way clutches off each reversible electric machine have opposite disengagement directions of rotation, the at least two shafts having either reversed directions of rotation, or identical directions of rotation, one of the transmissions then including a direction of rotation reversed, and further comprising a system for controlling the two reversible electric machines enabling at least one of the shafts to be driven by both reversible electric machines, and also enabling electricity to be generated from one of both shafts by a first reversible electric machine, simultaneously to driving another of both shafts by a second reversible electric machine.
Ress teaches (Figures 1-5) an architecture of a hybrid propulsive system (see Figures 1-2) for an aircraft (Paragraph 0011), comprising an engine (50) comprising at least two shafts (60a and 60b) rotating independently of one another (see Paragraph 0018), the architecture (see Figures 1-2) further comprising two reversible electric machines (72a, 72b; see Figure 2 and Paragraph 0029), wherein a rotor (at 78a and 78b; see Figure 2 and Figure 4) of each reversible electric machine (72a and 72b; see Figures 2 and 4) is respectively connected to (see Figure 2) each of the engine shafts (60a and 60b) by a respective transmission (at 68a and 68b; see Figures 2-3), each of the transmissions (at 68a, 68b; see Figures 2-3) comprising a disengaging coupling (74a, 74b, 76a, 76b; see Figures 3-4), the at least two shafts (60a and 60b) having either reversed directions of rotation, or identical directions of rotation (the shafts will unavoidably be rotating in either the same direction or different directions), one of the transmissions (at 68a or 68b) then including a direction of rotation reversed (see Paragraphs 0027-0028), and enabling the shafts (60a or 60b) to be driven by both reversible electric machines (72a and 72b; see Figures 2-3 and Paragraph 0029), and also enabling electricity to be generated (see abstract, Paragraph 0029, and Paragraph 0038) from one of both shafts (60a or 60b) by a first reversible electric machine (72a), simultaneously to driving (see abstract, Paragraph 0029, and Paragraph 0038) another of both shafts (60a or 60b) by a second reversible electric machine (72b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal to have the architecture comprise two reversible electric machines connected to a distribution network, wherein a rotor of each reversible electric machine is connected to each of the at least two engine shafts by a respective transmission, each of the transmissions comprising a disengaging coupling, the disengaging couplings, the at least two shafts having either reversed directions of rotation, or identical directions of rotation, one of the transmissions then including a direction of rotation reversed, and further comprising a system for controlling the two reversible electric machines enabling at least one of the shafts to be driven by both reversible electric machines, and also enabling electricity to be generated from one of both shafts by a first reversible electric machine, simultaneously to driving another of both shafts by the second reversible electric machine, as taught by Ress, in order to provide for the transfer of power to and from the engine shafts and the power devices (see Paragraphs 0021-0022 of Ress).
Although Ress teaches a clutch can be used to selectively couple the power off-take shafts to the LP and HP shafts and a clutch can be sued to selectively couple the power devices to the power off-take shafts (see Paragraphs 0025 and 0030), Dalal in view of Ress does not teach that the transmissions include disengaging couplings that are passive one-way clutches, and the one-way clutches of each electric machine have opposite disengagement directions of rotation. Dalal in view of Ress also does not teach that the two electric machines are connected to a distribution network or a system for controlling the electric machines.
Butt teaches (Figures 1-2) the use of disengaging couplings (see Figure 1) that are passive one-way clutches (33, 34) between a reversible electric machine (30) and engine shafts (27, 28), and the one-way clutches (33, 34) of the electric machines (30) have opposite disengagement directions of rotation (see Paragraphs 0014 and 0026-0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dala in view of Ress to include the disengaging couplings that are passive one-way clutches, and the one-way clutches of each electric machine have opposite disengagement directions of rotation, as taught by Butt, in order to selectively couple the shafts of the engine to the electric machine (Paragraph 0024 of Butt). Dalal in view of Ress and Butt does not teach that the two electric machines are connected to a distribution network or a system for controlling the electric machines.
Ullyott teaches (Figures 1-8) two electric machines (36, 38) which are connected to a distribution network (68; see Figures 3-4). Ullyott also teaches (Figures 1-8) a system for controlling (40) the electric machines (36, 38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal in view of Ress and Butt to include the system for controlling the electric machines and the electric machines being connected to a distribution network, as taught by Ullyott, in order to transfer power at the appropriate frequency between the electric motors/generators (Paragraphs 0021 and 0028-0029 of Ullyott).
It is further noted that a simple substitution of one known element (in this case, the clutch system as taught by Ress) for another (in this case, the clutch system as taught by Butt) to obtain predictable results (in this case, to selectively couple the engine shafts to the electric machines) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 2018/0291807) in view of Ress, JR. et al. (US 2011/0154827), Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265) as applied to claim 10 above, and further in view of Morgan (US 2013/0139518).
Regarding Claim 11, Dalal in view of Ress, Butt, and Ullyott teaches the invention as claimed and as discussed above. Dalal in view of Ress, Butt, and Ullyott does not teach, as discussed so far, wherein it comprises a control system enabling a first one of the engines to be driven by another one of the engines via the electric machines, the electric machines of the first one of the engines operating in engine mode and the electric machines of the second one of the engines operating in generator mode.
Morgan teaches (Figures 1-2) aircraft engines (10, 30), wherein a control system (36) enabling a first one of the engines (30) to be driven by another one of the engines (10) via the electric machine (28, 38; see Figure 2 and Paragraph 0018), the electric machines (the low spool generator and integrated starter/generator of engine 30; see Figure 2) of the first one of the engines (30) operating in an engine mode (a mode where the engine is operating; see Figure 2 and Paragraph 0018) and the electric machines (the low spool generator and integrated starter/generator of engine 10; see Figure 2) of another one of the engines operating in a generator mode (see Paragraphs 0016-0018 and Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal in view of Ress, Butt, and Ullyott to include the control system enabling a first one of the engines to be driven by another one of the engines via the reversible electric machines, the reversible electric machines of the first one of the engines operating in an engine mode and the electric machines of another one of the engines operating in a generator mode, as taught by Morgan, in order to extract power from one engine and transfer the power to another engine to improve fuel efficiency, increase the stall margin, and/or to allow for better acceleration time (see Paragraphs 0018-0019 of Morgan).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dalal (US 2018/0291807) in view of Ress, JR. et al. (US 2011/0154827), Butt (US 2010/0133832) and Ullyott et al. (US 2014/0290265) as applied to claim 10 above, and further in view of Obrecht et al. (WO 2016/020618).
Regarding Claim 12, Dalal in view of Ress, Butt, and Ullyott teaches the invention as claimed and as discussed above. Dalal in view of Ress, Butt, and Ullyott does not teach, as discussed so far, further comprising an energy supplying device, connected to the two reversible electric machines, and which comprises a turbogenerator and/or an energy storing device.
Obrecht teaches (Figures 1-6) an energy supplying device (at 9, supplying energy w6; see Figure 2), connected to the electric machines (7, 8), and which comprises an energy storing device (at 9, storing energy w4; see Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dalal in view of Ress, Butt, and Ullyott to include the energy supplying device, connected to the electric machines, and which comprises an energy storing device, as taught by Obrecht, in order to store electrical energy from an electricity generator and provide a de-storage of a quantity of energy from the storage means to an electric motor (Paragraph 0031-0032 and 0040-0042 of Obrecht).

Allowable Subject Matter
Claims 7-9 and 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach in combination with the other limitations of the independent claims: “the [passive] one-way clutches of each reversible electric machine couple the rotor of said reversible electric machine with a respective single one of the [at least two] shafts for opposite directions of rotation of the rotor of [each of] the [two] reversible electric machines . . .a control of the two reversible electric machines in a motor mode and in a generator mode in both directions of rotation of their rotor” (Claim 7, lines 14-20) and “the [passive] one-way clutches of each [reversible] electric machine couple the rotor of said electric machine with a respective and single one of the low pressure shaft and the high pressure shaft for opposite directions of rotation of the rotor of [each of] the [two reversible] electric machines . . . a control of the two reversible electric machines in a motor mode and in a generator mode in both directions of rotation of their rotor” (Claim 13, lines 8-14).

Response to Arguments
Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Applicant argues, regarding the 35 U.S.C. 103 rejections, that the prior art does not teach or suggest that two reversible electric machines are each connected to each of two engine shafts by a respective transmission comprising a one-way clutch so that the rotors of the machines are each engaged in rotation with only one of the shafts, according to the rotational direction of the rotor, the engagement of the rotor is switched from one of the shafts to the other when the rotational direction of the rotor is inverted by the control system, an electric machine connected to both shafts through a pair of transmissions, the one-way clutches of each electric machine couple the rotor of said electric machine with a respective and single one of the shafts for opposite directions of rotation of the rotor of the electric machine, or that the arrangement allows for the electric machine to be controlled in a motor mode and in a generator mode in both directions of rotation of their rotor. In response, it is noted that these limitations are not recited in claim 10. It is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See MPEP 2145 VI.
Applicant also argues that there is no reason to combine the teachings of Butt with Ress. In response, it is noted that Butt’s use of passive one-way clutches (33, 34) between a reversible electric machine (30) and engine shafts (27, 28) having opposite disengagement directions of rotation (see Paragraphs 0014 and 0026-0028) allow for the selective coupling of the shafts of the engine to the electric machine (Paragraph 0024 of Butt). Further, as discussed in the body of the rejection above, a simple substitution of one known element (in this case, the clutch system as taught by Ress) for another (in this case, the clutch system as taught by Butt) to obtain predictable results (in this case, to selectively couple the engine shafts to the electric machines) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching electrical machines connected to two engine shafts.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741